Citation Nr: 0800965	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-40 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the postoperative residuals of prostate cancer.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967 and is a recipient of the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in October 2006.  A transcript of that 
proceeding is of record.

At the hearing the veteran raised the issue of entitlement to 
service connection for a hormone disorder, which he contends 
is related to treatment he received for prostate cancer.  
That issue is referred to the originating agency for further 
appropriate action.


REMAND

The veteran contends that he is entitled to an initial 
compensable disability rating for the service-connected post-
operative residuals of prostate cancer.  He testified at the 
October 2006 hearing that he retired from his position with 
the U.S. Postal Service because of his disability and that he 
has received full disability benefits since 2000.  

The record reflects that the veteran retired from the U.S. 
Postal Service in 1997, and a February 2001 letter from the 
Office of Personnel Management (OPM) confirms that he was 
awarded disability retirement.  However, records associated 
with the determination of the veteran's eligibility for 
disability benefits have not been obtained.  These records 
are relevant to his claim for an increased disability rating, 
and VA must attempt to locate them and associate them with 
the claims file.  See 38 C.F.R. § 3.159(c)(2) (2007).

Additionally, the record reflects that the originating agency 
denied the veteran's claims for service connection for PTSD 
and peripheral neuropathy in an October 2001 rating decision.  
That same month, the veteran timely submitted a notice of 
disagreement with that decision.  However, no further action 
was taken on those claims until after April 2003, when the 
veteran submitted a statement addressing them.  The 
originating agency interpreted this statement as a petition 
to reopen the service connection claims and then denied 
reopening of the claims in a December 2003 rating decision 
based on a lack of new and material evidence.  

A statement of the case should have been provided to the 
veteran in response to his October 2001 notice of 
disagreement.  Because the notice of disagreement placed them 
in appellate status, the issues of service connection for 
PTSD and peripheral neuropathy must be remanded for the 
originating agency to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.

2.  The RO or the AMC should issue a 
statement of the case on the issues of 
entitlement to service connection for PTSD 
and peripheral neuropathy and inform the 
veteran and his representative of the 
requirements to perfect an appeal with 
respect to these issues.  

3.  If the veteran perfects an appeal with 
respect to these issues, the RO or the AMC 
should ensure that all indicated 
development is completed before the case 
is returned to the Board for further 
appellate action.

4.  The RO or AMC should request copies of 
all records compiled by the OPM and the 
U.S. Postal Service in conjunction with 
the decision to award the veteran 
disability benefits.  These records should 
be associated with the claims file.

5.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

6.  The RO or AMC should then readjudicate 
the veteran's claim for a compensable 
disability rating for the postoperative 
residuals of prostate cancer based on a de 
novo review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate consideration. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



